Title: James Lovell to Abigail Adams, 17 July 1781
From: Lovell, James
To: Adams, Abigail


     
      
       July 17. 1781
      
     
     The Dates of my Letters connected with the Time of the Receipt of yours are become somewhat essential towards a right Judgement of my Character, so much called in Question lately by the Censorious. Though John Paul Jones may not even yet have left the City you will sometime or other find what I wrote to go by a Mr. Anderson and afterward delivered to the said Chevalier Jones. You will also find by Mr. Jeremiah Allen or by a Post my Comments in Season upon your Frightability at the Expression “on this Subject.” Since that Season I have received your Letter of June 30th brought yesterday by the Post. I translated two letters for Mr. Samuel Adams and he took a Copy of a 3d which was in english relative to the Subject of your Anxiety. It would be a very laborious Task indeed to copy more than those; which being considered with what I have already sent you will give a full Comprehension of the Scene. You must talk with S A who will communicate what he knows.
     I delivered yours to Mrs. Shippen who is greatly pleased at her own Profit from your mistake.
     Every Civility to Mrs. Lovell excites my Gratitude doubly to what the same Conduct immediately towards myself effects. There is a peculiarly obliging Tenderness in your Argument for her complying with your Invitation. But I cannot press her to comply; and I cannot be deceitful enough to conceal my selfish Reasons. The dear Woman now has the most just Persuasion of the Countinuance of an Affection towards her which constitutes great Part of her Happiness. I should be sorry to have that Persuasion poisoned accidentally by any Cornelia. The Suggestions of “trifling” People have not injured me. The same from “one of the best Characters” might embitter some of my future Days. The Ingenuous will always “take Correction patiently” when Justice lays it on. Censoriousness cannot prove itself to be even a distant Branch of the Family of Justice.
     
      With much Esteem Yr. Frd.,
      J L
     
    